DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pgs. 9-10, filed 02/24/2022, with respect to the 35 USC 103 rejection of claim(s) 1, 7-8, 14-15, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
The Examiner notes that the amendments to independent claims 1, 8, and 15 introduce limitations which have not been presented in a previously-examined claim set. Accordingly, the amendments to the independent claims necessitate further search and consideration. Upon reconsideration, Ji is no longer relied upon as the primary reference. Kato is still relied upon, but the limitation mapped to Kato (i.e., “wherein the one or more traffic indicators include... a pedestrian walkway indicator;”) has not been amended; Applicant provides no particular arguments directed towards Kato. Accordingly, the previous rejection under Ji and Kato is rendered moot; upon further search and consideration, a new rejection is made in view of Djuric and Kato.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “and the behavior of the obstacle corresponds to a probability for a prediction that the obstacle crosses the lane if the obstacle is identified as a pedestrian, a probability for a prediction that the obstacle proceeds through the lane, turns left, or turns right at an intersection of the lane if the obstacle is identified as a vehicle;” renders the claim indefinite, in particular the italicized portion above. Specifically, the claim language makes it ambiguous as to whether the determination of both probabilities (i.e., those relating to a probability for a pedestrian and a probability for a vehicle) is required. The Examiner recommends amending the limitation to include an “and” or an “or” between “a pedestrian, a probability” in order to provide clarification. For the purposes of this examination, the limitation will be interpreted under broadest reasonable interpretation as requiring either probability.
Claims 2-7 are dependent upon claim 1 and therefore inherit the above-described deficiencies. Accordingly, claims 2-7 are rejected under similar reasoning as claim 1.
Regarding claim 8, the limitation “and the behavior of the obstacle corresponds to a probability for a prediction that the obstacle crosses the lane if the obstacle is identified as a pedestrian, a probability for a prediction that the obstacle proceeds through the lane, turns left, or turns right at an intersection of the lane if the obstacle is identified as a vehicle;” renders the claim indefinite, in particular the italicized portion above. Specifically, the claim language makes it ambiguous as to whether the determination of both probabilities (i.e., those relating to a probability for a pedestrian and a probability for a vehicle) is required. The Examiner recommends amending the limitation to include an “and” or an “or” between “a pedestrian, a probability” in order to provide clarification. For the purposes of this examination, the limitation will be interpreted under broadest reasonable interpretation as requiring either probability.
Claims 9-14 are dependent upon claim 8 and therefore inherit the above-described deficiencies. Accordingly, claims 8-14 are rejected under similar reasoning as claim 8.
Regarding claim 15, the limitation “and the behavior of the obstacle corresponds to a probability for a prediction that the obstacle crosses the lane if the obstacle is identified as a pedestrian, a probability for a prediction that the obstacle proceeds through the lane, turns left, or turns right at an intersection of the lane if the obstacle is identified as a vehicle;” renders the claim indefinite, in particular the italicized portion above. Specifically, the claim language makes it ambiguous as to whether the determination of both probabilities (i.e., those relating to a probability for a pedestrian and a probability for a vehicle) is required. The Examiner recommends amending the limitation to include an “and” or an “or” between “a pedestrian, a probability” in order to provide clarification. For the purposes of this examination, the limitation will be interpreted under broadest reasonable interpretation as requiring either probability.
Claims 16-21 are dependent upon claim 15 and therefore inherit the above-described deficiencies. Accordingly, claims 16-21 are rejected under similar reasoning as claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-21 are directed to making predictions of obstacle behavior and planning a trajectory for an autonomous vehicle based on the predictions. 
Decision-making processes fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (mental processes or concepts performed in the human mind: i.e., an observation, evaluation, judgment, or opinion). The claims do not integrate the abstract idea int a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-7 recite a method with at least one step. Claims 8-14 recite a computer-readable medium that is defined by the claim as non-transitory. Claims 15-21 recite an apparatus with one or more processors and a memory. Therefore, the claims are each directed to one of the four statutory categories of invention (process, manufacture, apparatus).
Under step 2 of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea. That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding independent claim 1, the claim sets forth the abstract idea of making predictions of obstacle behavior and planning a trajectory for an autonomous vehicle in the following limitations:
perceiving a driving environment surrounding the ADV… including one or more obstacles;
receiving traffic signal information…
for each of the one or more obstacles, in response to determining the obstacle is situated on a lane with a traffic flow coordinated by a traffic indicator, mapping the obstacle to the traffic indicator using an indicators-obstacles mapping,
and predicting a behavior of the obstacle based on the traffic signal information of the traffic indicator corresponding to the obstacle, wherein the obstacle includes a vehicle or a pedestrian,
and the behavior of the obstacle corresponds to a probability for a prediction that the obstacle crosses the lane if the obstacle is identified as a pedestrian, a probability for a prediction that the obstacle proceeds through the lane, turns left, or turns right at an intersection of the lane if the obstacle is identified as a vehicle;
and planning a trajectory based on the predicted behaviors for the one or more obstacles to control the ADV based on the planned trajectory.
Each of the above limitations are capable of being performed mentally or with the assistance of pen and paper. One would be capable of visually observing the surroundings of the ADV to monitor for obstacles and traffic signal information. Further, one would be capable of mentally (or with the assistance of pen and paper) associating a particular obstacle with a traffic indicator. Making predictions based on this information is also capable of being performed with a mental determination. The Examiner notes that the act of “planning a trajectory… to control the ADV” does not actually directly control the vehicle; the trajectory for such control is merely planned. In particular, the above-recited limitations establish the acquisition and transmission of data, amounting to a manner of receiving or transmitting data over a network (i.e., “perceiving a driving environment surrounding the ADV using a plurality of sensors” and “receiving traffic signal information from one or more traffic indicators”), which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). Further, such activity is claimed at a high level of generality and directed towards generic computing devices, as is discussed below. This arrangement amounts to using a computer as a tool to perform an abstract idea. This concept has been considered ineligible as a mental process by the Courts (see MPEP 2106.05(f)).
Claim 1 does recite additional elements:
…a plurality of sensors mounted on the ADV…
[receiving traffic signal information] from one or more traffic indicators identified within a predetermined proximity of the ADV
wherein the one or more traffic indicators include a vehicle traffic indicator and a pedestrian walkway indicator;
These additional elements merely amount to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The above-recited additional elements embellish upon the acquisition and transmission of data, amounting to a manner of receiving or transmitting data over a network (i.e., “perceiving a driving environment surrounding the ADV using a plurality of sensors mounted on the ADV” and “receiving traffic signal information from one or more traffic indicators”), which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). Further, the sensors and traffic indicators are claimed at a high level of generality. This arrangement amounts to using a computer as a tool to perform an abstract idea. This concept has been considered ineligible as a mental process by the Courts (see MPEP 2106.05(f)).
Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea”.
Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements amount to significantly more than the abstract idea). In the instant case, the additional elements, considered both individually and as an ordered combination, merely generally link the use of the judicial exception to a particular technological environment and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2105.05(f)). Acquiring and transmitting data amounts to a manner of receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). Accordingly, the Examiner asserts that the limitations do not provide an inventive concept, and the claim is ineligible for patent.
Independent claims 8 and 15 are substantially parallel in scope to independent claim 1 and are therefore rejected under similar reasoning as claim 1. The Examiner notes that independent claims 8 and 15 further link the use of the judicial exception to a particular technological environment and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see MPEP 2105.05(f)) through the additional elements of one or more processors and a memory.
Regarding claim 2, which sets forth:
determining if the obstacle is situated on a lane with traffic flow coordinated by the one or more traffic indicators comprises: for each of the one or more traffic indicators, determining one or more lanes with a traffic flow controlled by the traffic indicator based on map information;
identifying a lane for the obstacle based on a location of the obstacle in view of the map information; and determining if the identified lane matches any of the one or more lanes.
Such a recitation merely embellishes the abstract idea of making predictions of obstacle behavior and planning a trajectory for an autonomous vehicle. The above-recited limitations are readily performed mentally or with the assistance of pen and paper (e.g., via visual observation of map information). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 9 and 16 are substantially parallel in scope to claim 2 and are therefore rejected under similar reasoning as claim 2.
Regarding claim 3, which sets forth:
predicting a behavior of the obstacle based on the traffic signal information for the lane comprises: determining a traffic indicator for the lane has a green indicator color and determining the obstacle is to proceed through the traffic indicator, or determining the traffic indicator for the lane has a red indicator color and determining the obstacle is to stop before the traffic indicator.
 Such a recitation merely embellishes the abstract idea of making predictions of obstacle behavior and planning a trajectory for an autonomous vehicle. The above-recited limitations are readily performed mentally or with the assistance of pen and paper (e.g., via visual observation of the traffic indicators and the obstacle). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 10 and 17 are substantially parallel in scope to claim 3 and are therefore rejected under similar reasoning as claim 3.
Regarding claim 4, which sets forth:
the traffic signal information comprises a traffic indicator identifier,
a location,
a current light indicator color,
a timing of current light indicator color,
and a timing to a next light indicator color.
Such a recitation merely embellishes the abstract idea of making predictions of obstacle behavior and planning a trajectory for an autonomous vehicle. The above-recited limitations merely provide greater detail regarding the information contained within the traffic signal information. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 11 and 18 are substantially parallel in scope to claim 4 and are therefore rejected under similar reasoning as claim 4.
Regarding claim 5, which sets forth:
identifying a lane that the ADV is situated on based on map information;
determining a traffic flow for the lane based on the received traffic signal information for the lane;
and planning the trajectory based on the traffic flow for the lane and the predicted behaviors of the one or more obstacles.
Such a recitation merely embellishes the abstract idea of making predictions of obstacle behavior and planning a trajectory for an autonomous vehicle. The above-recited limitations are readily performed mentally or with the assistance of pen and paper (e.g., via visual observation of the traffic indicators, the obstacle, and map information). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 12 and 19 are substantially parallel in scope to claim 5 and are therefore rejected under similar reasoning as claim 5.
Regarding claim 6, which sets forth:
the traffic signal information is received by the ADV via vehicle-to-anything (V2X) communication.
Such a recitation merely embellishes the abstract idea of making predictions of obstacle behavior and planning a trajectory for an autonomous vehicle. In particular, the above limitations expand upon the acquisition/transmission of data. Acquiring and transmitting data via V2X communication amounts to a manner of receiving or transmitting data over a network, which has been repeatedly considered well-understood, routine, and conventional activity by the Courts (see MPEP 2106.05(d)). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 13 and 20 are substantially parallel in scope to claim 6 and are therefore rejected under similar reasoning as claim 6.
Regarding claim 7, which sets forth:
an obstacle comprises a vehicle and the traffic indicator is a vehicle traffic indicator, or the obstacle comprises a pedestrian and the traffic indicator is a pedestrian walkway indicator.
Such a recitation merely embellishes the abstract idea of making predictions of obstacle behavior and planning a trajectory for an autonomous vehicle. The above-recited limitations merely provide greater detail regarding the nature of the obstacle and the traffic indicator. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Claims 14 and 21 are substantially parallel in scope to claim 7 and are therefore rejected under similar reasoning as claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 14-15, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djuric et al. (US 2019/0049970 A1), hereinafter Djuric, in view of Kato et al. (US 10,168,702 B2), hereinafter Kato.

Regarding claim 1, Djuric teaches a computer-implemented method for operating an autonomous driving vehicle, the method comprising:
perceiving a driving environment surrounding the ADV using a plurality of sensors mounted on the ADV including one or more obstacles;
Djuric teaches ([0022]): "The vehicle computing system can be located onboard the autonomous vehicle, in that the vehicle computing system can be located on or within the autonomous vehicle. The vehicle computing system can include one or more sensors (e.g., cameras, Light Detection and Ranging (LIDAR), Radio Detection and Ranging (RADAR), etc.), an autonomy computing system (e.g., for determining autonomous navigation)... The sensor(s) can gather sensor data... associated with the surrounding environment of the vehicle. For example, the sensor data can include LIDAR point cloud(s) and/or other data associated with one or more object(s) that are proximate to the autonomous vehicle... The object(s) can include, for example, other vehicles, pedestrians, bicycles, etc."
receiving traffic signal information from one or more traffic indicators identified within a predetermined proximity of the ADV, wherein the one or more traffic indicators include a vehicle traffic indicator
Djuric teaches ([0023]): "In addition to the sensor data, the autonomy computing system can retrieve or otherwise obtain other types of data associated with the geographic area in which the objects (and/or the vehicle) are located… The map data can provide information regarding: ... traffic control data (e.g., the location and instructions of signage, traffic lights, or other traffic control devices);" Djuric further teaches ([0028]): "For instance, the autonomous computing system can generate a combined data set associated with the object… For example, the combined data set can be encoded with features such as... traffic light states (e.g., green, yellow, red, etc.)..."
for each of the one or more obstacles, in response to determining the obstacle is situated on a lane with a traffic flow coordinated by a traffic indicator, mapping the obstacle to the traffic indicator using an indicators-obstacles mapping,
Djuric teaches ([0084]): "The model 136 can be trained to determine the plurality of predicted trajectories 805A-B for the object 810 based at least in part on a combined data set 137 associated with the object 810. For instance, the model 136 can process the combined data set 137 (e.g., the fused state data) to determine that the object 810 (e.g., a vehicle) is travelling at a certain speed, in the direction of the intersection shown in FIG. 8, etc. The model 136 can also process the combined data set 137 (e.g., the fused map data) to determine that the object 810 is traveling within a particular travel lane as it approaches the intersection, the color of the traffic light, etc." Since the combined data set 317 is associated with the object, such an arrangement amounts to mapping the obstacle to the traffic indicator using an indicators-obstacles mapping.
and predicting a behavior of the obstacle based on the traffic signal information of the traffic indicator corresponding to the obstacle, wherein the obstacle includes a vehicle or a pedestrian,
Djuric teaches ([0084]): "In some implementations, the model 136 can process the nominal pathway information to determine which nominal pathway(s) the object 810 may be likely to take (e.g., based on previously observed actions for that type of vehicle). Based on the combined data set 137, the model 136 can determine that the object 810 is travelling within the right-hand travel lane of the travel way as the object 810 approaches the intersection. The model 136 can determine that, from this travel lane, the object 810 is permitted to make a right-hand turn at the intersection or go straight through the intersection. To further refine this determination, the model 136 can also determine that based on the nominal pathways for a vehicle travelling in this (or a similar type) of travel lane, the object 810 may be likely to take a right-hand turn or travel straight through the intersection."
and the behavior of the obstacle corresponds to a probability for a prediction that the obstacle crosses the lane if the obstacle is identified as a pedestrian, a probability for a prediction that the obstacle proceeds through the lane, turns left, or turns right at an intersection of the lane if the obstacle is identified as a vehicle;
Djuric teaches ([0084]): "In some implementations, the model 136 can process the nominal pathway information to determine which nominal pathway(s) the object 810 may be likely to take (e.g., based on previously observed actions for that type of vehicle). Based on the combined data set 137, the model 136 can determine that the object 810 is travelling within the right-hand travel lane of the travel way as the object 810 approaches the intersection. The model 136 can determine that, from this travel lane, the object 810 is permitted to make a right-hand turn at the intersection or go straight through the intersection. To further refine this determination, the model 136 can also determine that based on the nominal pathways for a vehicle travelling in this (or a similar type) of travel lane, the object 810 may be likely to take a right-hand turn or travel straight through the intersection."
and planning a trajectory based on the predicted behaviors for the one or more obstacles to control the ADV based on the planned trajectory.
Djuric teaches ([0021]): "The machine-learned model can output one or more predicted future locations of the object (e.g., a predicted object trajectory), which the autonomous vehicle can use to plan and control its motion (e.g., to avoid the object)."
However, Djuric does not outright teach a traffic indicator including a pedestrian walkway indicator. Kato teaches an autonomous driving control device, comprising:
wherein the one or more traffic indicators include... a pedestrian walkway indicator;
Kato teaches (Col. 9 lines 34-39): “The intersection information J2 is information concerning the intersection which is on the basic route R and the candidate route K…” Kato further teaches (Col. 10 lines 49-57): "Further, the intersection information J2 has a pedestrian signal waiting time period display presence or absence information J212. The pedestrian signal waiting time period display presence or absence information J212 is information indicating whether or not to perform display expressing a time period until a pedestrian signal changes to a blue signal next, and display expressing a time period until the pedestrian signal changes to a red signal next, when the pedestrian signal is provided in an intersection."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric to incorporate the teachings of Kato to provide a traffic indicator including a pedestrian walkway indicator. Djuric and Kato are each directed towards similar pursuits in the field of vehicle control based on the state of traffic indicators. Further, Djuric already provides receiving traffic signal information from road infrastructure. As such, one of ordinary skill in the art would find it advantageous to implement the teachings of Kato, as doing so beneficially includes a pedestrian walkway signal as a kind of road infrastructure. Djuric anticipates the use of other types of traffic control devices ([0023]) but does not outright refer to pedestrian walkway indicators; as such, one of ordinary skill in the art would be motivated to combine the teachings of Djuric and Kato in order to improve awareness of objects identified as pedestrians.

Regarding claim 7, Djuric and Kato teach the aforementioned limitations of claim 1. Djuric further teaches:
an obstacle comprises a vehicle and the traffic indicator is a vehicle traffic indicator, or the obstacle comprises a pedestrian and the traffic indicator is a pedestrian walkway indicator.
Djuric teaches ([0084]): "The model 136 can be trained to determine the plurality of predicted trajectories 805A-B for the object 810 based at least in part on a combined data set 137 associated with the object 810. For instance, the model 136 can process the combined data set 137 (e.g., the fused state data) to determine that the object 810 (e.g., a vehicle) is travelling at a certain speed, in the direction of the intersection shown in FIG. 8, etc. The model 136 can also process the combined data set 137 (e.g., the fused map data) to determine that the object 810 is traveling within a particular travel lane as it approaches the intersection, the color of the traffic light, etc."

Regarding claim 8, Djuric teaches a non-transitory machine-readable medium (“one or more tangible, non-transitory computer readable media”, [0006]) having instructions (“instructions”, [0006]) stored therein, which when executed by one or more processors (“one or more processors”, [0006]), cause the one or more processors to perform operations, the operations comprising:
perceiving a driving environment surrounding the ADV using a plurality of sensors mounted on the ADV including one or more obstacles;
Djuric teaches ([0022]): "The vehicle computing system can be located onboard the autonomous vehicle, in that the vehicle computing system can be located on or within the autonomous vehicle. The vehicle computing system can include one or more sensors (e.g., cameras, Light Detection and Ranging (LIDAR), Radio Detection and Ranging (RADAR), etc.), an autonomy computing system (e.g., for determining autonomous navigation)... The sensor(s) can gather sensor data... associated with the surrounding environment of the vehicle. For example, the sensor data can include LIDAR point cloud(s) and/or other data associated with one or more object(s) that are proximate to the autonomous vehicle... The object(s) can include, for example, other vehicles, pedestrians, bicycles, etc."
receiving traffic signal information from one or more traffic indicators identified within a predetermined proximity of the ADV, wherein the one or more traffic indicators include a vehicle traffic indicator
Djuric teaches ([0023]): "In addition to the sensor data, the autonomy computing system can retrieve or otherwise obtain other types of data associated with the geographic area in which the objects (and/or the vehicle) are located… The map data can provide information regarding: ... traffic control data (e.g., the location and instructions of signage, traffic lights, or other traffic control devices);" Djuric further teaches ([0028]): "For instance, the autonomous computing system can generate a combined data set associated with the object… For example, the combined data set can be encoded with features such as... traffic light states (e.g., green, yellow, red, etc.)..."
for each of the one or more obstacles, in response to determining the obstacle is situated on a lane with a traffic flow coordinated by a traffic indicator, mapping the obstacle to the traffic indicator using an indicators-obstacles mapping,
Djuric teaches ([0084]): "The model 136 can be trained to determine the plurality of predicted trajectories 805A-B for the object 810 based at least in part on a combined data set 137 associated with the object 810. For instance, the model 136 can process the combined data set 137 (e.g., the fused state data) to determine that the object 810 (e.g., a vehicle) is travelling at a certain speed, in the direction of the intersection shown in FIG. 8, etc. The model 136 can also process the combined data set 137 (e.g., the fused map data) to determine that the object 810 is traveling within a particular travel lane as it approaches the intersection, the color of the traffic light, etc." Since the combined data set 317 is associated with the object, such an arrangement amounts to mapping the obstacle to the traffic indicator using an indicators-obstacles mapping.
and predicting a behavior of the obstacle based on the traffic signal information of the traffic indicator corresponding to the obstacle, wherein the obstacle includes a vehicle or a pedestrian,
Djuric teaches ([0084]): "In some implementations, the model 136 can process the nominal pathway information to determine which nominal pathway(s) the object 810 may be likely to take (e.g., based on previously observed actions for that type of vehicle). Based on the combined data set 137, the model 136 can determine that the object 810 is travelling within the right-hand travel lane of the travel way as the object 810 approaches the intersection. The model 136 can determine that, from this travel lane, the object 810 is permitted to make a right-hand turn at the intersection or go straight through the intersection. To further refine this determination, the model 136 can also determine that based on the nominal pathways for a vehicle travelling in this (or a similar type) of travel lane, the object 810 may be likely to take a right-hand turn or travel straight through the intersection."
and the behavior of the obstacle corresponds to a probability for a prediction that the obstacle crosses the lane if the obstacle is identified as a pedestrian, a probability for a prediction that the obstacle proceeds through the lane, turns left, or turns right at an intersection of the lane if the object is identified as a vehicle;
Djuric teaches ([0084]): "In some implementations, the model 136 can process the nominal pathway information to determine which nominal pathway(s) the object 810 may be likely to take (e.g., based on previously observed actions for that type of vehicle). Based on the combined data set 137, the model 136 can determine that the object 810 is travelling within the right-hand travel lane of the travel way as the object 810 approaches the intersection. The model 136 can determine that, from this travel lane, the object 810 is permitted to make a right-hand turn at the intersection or go straight through the intersection. To further refine this determination, the model 136 can also determine that based on the nominal pathways for a vehicle travelling in this (or a similar type) of travel lane, the object 810 may be likely to take a right-hand turn or travel straight through the intersection."
and planning a trajectory based on the predicted behaviors for the one or more obstacles to control the ADV based on the planned trajectory.
Djuric teaches ([0021]): "The machine-learned model can output one or more predicted future locations of the object (e.g., a predicted object trajectory), which the autonomous vehicle can use to plan and control its motion (e.g., to avoid the object)."
However, Djuric does not outright teach a traffic indicator including a pedestrian walkway indicator. Kato teaches an autonomous driving control device, comprising:
wherein the one or more traffic indicators include... a pedestrian walkway indicator;
Kato teaches (Col. 9 lines 34-39): “The intersection information J2 is information concerning the intersection which is on the basic route R and the candidate route K…” Kato further teaches (Col. 10 lines 49-57): "Further, the intersection information J2 has a pedestrian signal waiting time period display presence or absence information J212. The pedestrian signal waiting time period display presence or absence information J212 is information indicating whether or not to perform display expressing a time period until a pedestrian signal changes to a blue signal next, and display expressing a time period until the pedestrian signal changes to a red signal next, when the pedestrian signal is provided in an intersection."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric to incorporate the teachings of Kato to provide a traffic indicator including a pedestrian walkway indicator. Djuric and Kato are each directed towards similar pursuits in the field of vehicle control based on the state of traffic indicators. Further, Djuric already provides receiving traffic signal information from road infrastructure. As such, one of ordinary skill in the art would find it advantageous to implement the teachings of Kato, as doing so beneficially includes a pedestrian walkway signal as a kind of road infrastructure. Djuric anticipates the use of other types of traffic control devices ([0023]) but does not outright refer to pedestrian walkway indicators; as such, one of ordinary skill in the art would be motivated to combine the teachings of Djuric and Kato in order to improve awareness of objects identified as pedestrians.

Regarding claim 14, Djuric and Kato teach the aforementioned limitations of claim 8. Djuric further teaches:
an obstacle comprises a vehicle and the traffic indicator is a vehicle traffic indicator, or the obstacle comprises a pedestrian and the traffic indicator is a pedestrian walkway indicator.
Djuric teaches ([0084]): "The model 136 can be trained to determine the plurality of predicted trajectories 805A-B for the object 810 based at least in part on a combined data set 137 associated with the object 810. For instance, the model 136 can process the combined data set 137 (e.g., the fused state data) to determine that the object 810 (e.g., a vehicle) is travelling at a certain speed, in the direction of the intersection shown in FIG. 8, etc. The model 136 can also process the combined data set 137 (e.g., the fused map data) to determine that the object 810 is traveling within a particular travel lane as it approaches the intersection, the color of the traffic light, etc."

Regarding claim 15, Djuric teaches a data processing system, comprising:
one or more processors;
Djuric teaches ([0006]): "The computing system includes one or more processors…"
and a memory coupled to the one or more processors to store instructions, which when executed by the one or more processors, cause the one or more processors to perform operations,
Djuric teaches ([0006]): "The computing system includes one or more processors and one or more tangible, non-transitory computer readable media that collectively store instructions that when executed by the one or more processors cause the computing system to perform operations."
the operations including perceiving a driving environment surrounding the ADV using a plurality of sensors mounted on the ADV including one or more obstacles;
Djuric teaches ([0022]): "The vehicle computing system can be located onboard the autonomous vehicle, in that the vehicle computing system can be located on or within the autonomous vehicle. The vehicle computing system can include one or more sensors (e.g., cameras, Light Detection and Ranging (LIDAR), Radio Detection and Ranging (RADAR), etc.), an autonomy computing system (e.g., for determining autonomous navigation)... The sensor(s) can gather sensor data... associated with the surrounding environment of the vehicle. For example, the sensor data can include LIDAR point cloud(s) and/or other data associated with one or more object(s) that are proximate to the autonomous vehicle... The object(s) can include, for example, other vehicles, pedestrians, bicycles, etc."
receiving traffic signal information from one or more traffic indicators identified within a predetermined proximity of the ADV, wherein the one or more traffic indicators include a vehicle traffic indicator
Djuric teaches ([0023]): "In addition to the sensor data, the autonomy computing system can retrieve or otherwise obtain other types of data associated with the geographic area in which the objects (and/or the vehicle) are located… The map data can provide information regarding: ... traffic control data (e.g., the location and instructions of signage, traffic lights, or other traffic control devices);" Djuric further teaches ([0028]): "For instance, the autonomous computing system can generate a combined data set associated with the object… For example, the combined data set can be encoded with features such as... traffic light states (e.g., green, yellow, red, etc.)..."
for each of the one or more obstacles, in response to determining the obstacle is situated on a lane with a traffic flow coordinated by a traffic indicator, mapping the obstacle to the traffic indicator using an indicators-obstacles mapping,
Djuric teaches ([0084]): "The model 136 can be trained to determine the plurality of predicted trajectories 805A-B for the object 810 based at least in part on a combined data set 137 associated with the object 810. For instance, the model 136 can process the combined data set 137 (e.g., the fused state data) to determine that the object 810 (e.g., a vehicle) is travelling at a certain speed, in the direction of the intersection shown in FIG. 8, etc. The model 136 can also process the combined data set 137 (e.g., the fused map data) to determine that the object 810 is traveling within a particular travel lane as it approaches the intersection, the color of the traffic light, etc." Since the combined data set 317 is associated with the object, such an arrangement amounts to mapping the obstacle to the traffic indicator using an indicators-obstacles mapping.
and predicting a behavior of the obstacle based on the traffic signal information of the traffic indicator corresponding to the obstacle, wherein the obstacle includes a vehicle or a pedestrian,
Djuric teaches ([0084]): "In some implementations, the model 136 can process the nominal pathway information to determine which nominal pathway(s) the object 810 may be likely to take (e.g., based on previously observed actions for that type of vehicle). Based on the combined data set 137, the model 136 can determine that the object 810 is travelling within the right-hand travel lane of the travel way as the object 810 approaches the intersection. The model 136 can determine that, from this travel lane, the object 810 is permitted to make a right-hand turn at the intersection or go straight through the intersection. To further refine this determination, the model 136 can also determine that based on the nominal pathways for a vehicle travelling in this (or a similar type) of travel lane, the object 810 may be likely to take a right-hand turn or travel straight through the intersection."
and the behavior of the obstacle corresponds to a probability for a prediction that the obstacle crosses the lane if the obstacle is identified as a pedestrian, a probability for a prediction that the obstacle proceeds through the lane, turns left, or turns right at an intersection of the lane if the obstacle is identified as a vehicle;
Djuric teaches ([0084]): "In some implementations, the model 136 can process the nominal pathway information to determine which nominal pathway(s) the object 810 may be likely to take (e.g., based on previously observed actions for that type of vehicle). Based on the combined data set 137, the model 136 can determine that the object 810 is travelling within the right-hand travel lane of the travel way as the object 810 approaches the intersection. The model 136 can determine that, from this travel lane, the object 810 is permitted to make a right-hand turn at the intersection or go straight through the intersection. To further refine this determination, the model 136 can also determine that based on the nominal pathways for a vehicle travelling in this (or a similar type) of travel lane, the object 810 may be likely to take a right-hand turn or travel straight through the intersection."
and planning a trajectory based on the predicted behaviors for the one or more obstacles to control the ADV based on the planned trajectory.
Djuric teaches ([0021]): "The machine-learned model can output one or more predicted future locations of the object (e.g., a predicted object trajectory), which the autonomous vehicle can use to plan and control its motion (e.g., to avoid the object)."
However, Djuric does not outright teach a traffic indicator including a pedestrian walkway indicator. Kato teaches an autonomous driving control device, comprising:
wherein the one or more traffic indicators include... a pedestrian walkway indicator;
Kato teaches (Col. 9 lines 34-39): “The intersection information J2 is information concerning the intersection which is on the basic route R and the candidate route K…” Kato further teaches (Col. 10 lines 49-57): "Further, the intersection information J2 has a pedestrian signal waiting time period display presence or absence information J212. The pedestrian signal waiting time period display presence or absence information J212 is information indicating whether or not to perform display expressing a time period until a pedestrian signal changes to a blue signal next, and display expressing a time period until the pedestrian signal changes to a red signal next, when the pedestrian signal is provided in an intersection."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric to incorporate the teachings of Kato to provide a traffic indicator including a pedestrian walkway indicator. Djuric and Kato are each directed towards similar pursuits in the field of vehicle control based on the state of traffic indicators. Further, Djuric already provides receiving traffic signal information from road infrastructure. As such, one of ordinary skill in the art would find it advantageous to implement the teachings of Kato, as doing so beneficially includes a pedestrian walkway signal as a kind of road infrastructure. Djuric anticipates the use of other types of traffic control devices ([0023]) but does not outright refer to pedestrian walkway indicators; as such, one of ordinary skill in the art would be motivated to combine the teachings of Djuric and Kato in order to improve awareness of objects identified as pedestrians.

Regarding claim 21, Djuric and Kato teach the aforementioned limitations of claim 1. Djuric further teaches:
an obstacle comprises a vehicle and the traffic indicator is a vehicle traffic indicator, or the obstacle comprises a pedestrian and the traffic indicator is a pedestrian walkway indicator.
Djuric teaches ([0084]): "The model 136 can be trained to determine the plurality of predicted trajectories 805A-B for the object 810 based at least in part on a combined data set 137 associated with the object 810. For instance, the model 136 can process the combined data set 137 (e.g., the fused state data) to determine that the object 810 (e.g., a vehicle) is travelling at a certain speed, in the direction of the intersection shown in FIG. 8, etc. The model 136 can also process the combined data set 137 (e.g., the fused map data) to determine that the object 810 is traveling within a particular travel lane as it approaches the intersection, the color of the traffic light, etc."

Claim 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djuric and Kato in view of Krivokon et al. (US 2020/0135030 A1), hereinafter Krivokon, and in further view of Kim et al. (US 2019/0385457 A1), hereinafter Kim.

Regarding claim 2, Djuric and Kato teach the aforementioned limitations of claim 1. However, neither Djuric nor Kato outright teach, for each of the one or more traffic indicators, determining one or more lanes with a traffic flow controlled by the traffic indicator based on map information. Krivokon teaches traffic light detection and lane state recognition for autonomous vehicles, comprising:
determining if the obstacle is situated on a lane with traffic flow coordinated by the one or more traffic indicators comprises: for each of the one or more traffic indicators, determining one or more lanes with a traffic flow controlled by the traffic indicator based on map information;
Krivokon teaches ([0035]): "In this example, the map information 200 includes information identifying the shape, location, and other characteristics of lane lines…, traffic lights… In this regard, the map information includes the three-dimensional (3D) locations of traffic lights 220, 222 as well as information identifying the lanes which are controlled by these traffic lights. For instance, traffic light 220 may be controlled by lane 216 corresponding to a road segment 218."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric to incorporate the teachings of Krivokon to provide, for each of the one or more traffic indicators, determining one or more lanes with a traffic flow controlled by the traffic indicator based on map information. Djuric and Krivokon are directed towards the similar pursuit of autonomous vehicle operation based at least in part on the state of a traffic indicator. Incorporating the teachings of Krivokon augments the decision-making capacity of the vehicle control method by introducing an additional source of information through map information. As disclosed by Krivokon ([0005]), such map information is pre-stored and can be advantageously retrieved as needed ([0021]) to identify traffic lights and lane states.
However, neither Djuric, Kato, nor Krivokon outright teach identifying a lane for the obstacle based on a location of the obstacle in view of the map information and determining if the identified lane matches any of the one or more lanes. Kim teaches an obstacle warning method for a vehicle, comprising:
identifying a lane for the obstacle based on a location of the obstacle in view of the map information; and determining if the identified lane matches any of the one or more lanes.
Kim teaches ([0105]): "The processor 110 may identify the traveling lane of the second obstacle 400 by comparing the location information of the second obstacle 400 with the map information stored in the memory 120. More specifically, the processor 110 may identify in which lane the second obstacle 400 is located by comparing the coordinates of each lane included in the map information with the location coordinates of the second obstacle 400."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric and Krivokon to incorporate the teachings of Kim to provide identifying a lane for the obstacle based on a location of the obstacle in view of the map. Incorporating the teachings of Kim serves to augment the situational awareness of the system by allowing for the determination of obstacle lane locations based on map location. Given that such a determination uses map information and does not rely on visual sensors (i.e., cameras and the like), such an implementation is highly advantageous during driving scenarios where visibility may be obscured (e.g., inclement weather, driving at night).

Regarding claim 9, Djuric and Kato teach the aforementioned limitations of claim 8. However, neither Djuric nor Kato outright teach, for each of the one or more traffic indicators, determining one or more lanes with a traffic flow controlled by the traffic indicator based on map information. Krivokon teaches traffic light detection and lane state recognition for autonomous vehicles, comprising:
determining if the obstacle is situated on a lane with traffic flow coordinated by the one or more traffic indicators comprises: for each of the one or more traffic indicators, determining one or more lanes with a traffic flow controlled by the traffic indicator based on map information;
Krivokon teaches ([0035]): "In this example, the map information 200 includes information identifying the shape, location, and other characteristics of lane lines…, traffic lights… In this regard, the map information includes the three-dimensional (3D) locations of traffic lights 220, 222 as well as information identifying the lanes which are controlled by these traffic lights. For instance, traffic light 220 may be controlled by lane 216 corresponding to a road segment 218."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric to incorporate the teachings of Krivokon to provide, for each of the one or more traffic indicators, determining one or more lanes with a traffic flow controlled by the traffic indicator based on map information. Djuric and Krivokon are directed towards the similar pursuit of autonomous vehicle operation based at least in part on the state of a traffic indicator. Incorporating the teachings of Krivokon augments the decision-making capacity of the vehicle control method by introducing an additional source of information through map information. As disclosed by Krivokon ([0005]), such map information is pre-stored and can be advantageously retrieved as needed ([0021]) to identify traffic lights and lane states.
However, neither Djuric, Kato, nor Krivokon outright teach identifying a lane for the obstacle based on a location of the obstacle in view of the map information and determining if the identified lane matches any of the one or more lanes. Kim teaches an obstacle warning method for a vehicle, comprising:
 identifying a lane for the obstacle based on a location of the obstacle in view of the map information; and determining if the identified lane matches any of the one or more lanes.
Kim teaches ([0105]): "The processor 110 may identify the traveling lane of the second obstacle 400 by comparing the location information of the second obstacle 400 with the map information stored in the memory 120. More specifically, the processor 110 may identify in which lane the second obstacle 400 is located by comparing the coordinates of each lane included in the map information with the location coordinates of the second obstacle 400."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric and Krivokon to incorporate the teachings of Kim to provide identifying a lane for the obstacle based on a location of the obstacle in view of the map. Incorporating the teachings of Kim serves to augment the situational awareness of the system by allowing for the determination of obstacle lane locations based on map location. Given that such a determination uses map information and does not rely on visual sensors (i.e., cameras and the like), such an implementation is highly advantageous during driving scenarios where visibility may be obscured (e.g., inclement weather, driving at night).

Regarding claim 16, Djuric and Kato teach the aforementioned limitations of claim 15. However, neither Djuric nor Kato outright teach, for each of the one or more traffic indicators, determining one or more lanes with a traffic flow controlled by the traffic indicator based on map information. Krivokon teaches traffic light detection and lane state recognition for autonomous vehicles, comprising:
determining if the obstacle is situated on a lane with traffic flow coordinated by the one or more traffic indicators comprises: for each of the one or more traffic indicators, determining one or more lanes with a traffic flow controlled by the traffic indicator based on map information;
Krivokon teaches ([0035]): "In this example, the map information 200 includes information identifying the shape, location, and other characteristics of lane lines…, traffic lights… In this regard, the map information includes the three-dimensional (3D) locations of traffic lights 220, 222 as well as information identifying the lanes which are controlled by these traffic lights. For instance, traffic light 220 may be controlled by lane 216 corresponding to a road segment 218."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric to incorporate the teachings of Krivokon to provide, for each of the one or more traffic indicators, determining one or more lanes with a traffic flow controlled by the traffic indicator based on map information. Djuric and Krivokon are directed towards the similar pursuit of autonomous vehicle operation based at least in part on the state of a traffic indicator. Incorporating the teachings of Krivokon augments the decision-making capacity of the vehicle control method by introducing an additional source of information through map information. As disclosed by Krivokon ([0005]), such map information is pre-stored and can be advantageously retrieved as needed ([0021]) to identify traffic lights and lane states.
However, neither Djuric, Kato, nor Krivokon outright teach identifying a lane for the obstacle based on a location of the obstacle in view of the map information and determining if the identified lane matches any of the one or more lanes. Kim teaches an obstacle warning method for a vehicle, comprising:
identifying a lane for the obstacle based on a location of the obstacle in view of the map information; and determining if the identified lane matches any of the one or more lanes.
Kim teaches ([0105]): "The processor 110 may identify the traveling lane of the second obstacle 400 by comparing the location information of the second obstacle 400 with the map information stored in the memory 120. More specifically, the processor 110 may identify in which lane the second obstacle 400 is located by comparing the coordinates of each lane included in the map information with the location coordinates of the second obstacle 400."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric and Krivokon to incorporate the teachings of Kim to provide identifying a lane for the obstacle based on a location of the obstacle in view of the map. Incorporating the teachings of Kim serves to augment the situational awareness of the system by allowing for the determination of obstacle lane locations based on map location. Given that such a determination uses map information and does not rely on visual sensors (i.e., cameras and the like), such an implementation is highly advantageous during driving scenarios where visibility may be obscured (e.g., inclement weather, driving at night).

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djuric and Kato in view of Ichikawa et al. (US 2015/0316387 A1), hereinafter Ichikawa.

Regarding claim 3, Djuric and Kato teach the aforementioned limitations of claim 1. However, neither Djuric nor Kato outright teach determining a traffic indicator for the lane has a green indicator color and determining the obstacle is to proceed through the traffic indicator. Ichikawa teaches a detailed map format for autonomous driving, comprising:
predicting a behavior of the obstacle based on the traffic signal information for the lane comprises: determining a traffic indicator for the lane has a green indicator color and determining the obstacle is to proceed through the traffic indicator, or determining the traffic indicator for the lane has a red indicator color and determining the obstacle is to stop before the traffic indicator.
Ichikawa teaches ([0043]): "In addition to including transition rules associated with the lane links… and based on the state of traffic lights… the map format of FIG. 5 can include interlock rules inferred from the transition rules. For example, given the transition rule "go" associated with the lane link 480 that indicates that the autonomous vehicle 200 can proceed from the lane segment 434 to the lane segment 444 across the traffic intersection if the traffic light 474 has a state of "green", an interlock rule "go" can be inferred for the lane link 486 that other vehicles are also able to proceed from the lane segment 448 to the lane segment 438 across the traffic intersection since the traffic light 472 will have a state of "green"..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric to incorporate the teachings of Ichikawa to provide determining a traffic indicator for the lane has a green indicator color and determining the obstacle is to proceed through the traffic indicator. Djuric is already concerned with predicting obstacle behavior based on traffic indicator information. One of ordinary skill in the art would then be motivated to incorporate the teachings of Ichikawa, which would allow for the determination of whether or not the obstacle will proceed through the traffic indicator. Ichikawa provides the further benefit of inferring that other vehicles are also able to proceed based on traffic light states ([0043]).

Regarding claim 10, Djuric and Kato teach the aforementioned limitations of claim 8. However, neither Djuric nor Kato outright teach determining a traffic indicator for the lane has a green indicator color and determining the obstacle is to proceed through the traffic indicator. Ichikawa teaches a detailed map format for autonomous driving, comprising:
predicting a behavior of the obstacle based on the traffic signal information for the lane comprises: determining a traffic indicator for the lane has a green indicator color and determining the obstacle is to proceed through the traffic indicator, or determining the traffic indicator for the lane has a red indicator color and determining the obstacle is to stop before the traffic indicator.
Ichikawa teaches ([0043]): "In addition to including transition rules associated with the lane links… and based on the state of traffic lights… the map format of FIG. 5 can include interlock rules inferred from the transition rules. For example, given the transition rule "go" associated with the lane link 480 that indicates that the autonomous vehicle 200 can proceed from the lane segment 434 to the lane segment 444 across the traffic intersection if the traffic light 474 has a state of "green", an interlock rule "go" can be inferred for the lane link 486 that other vehicles are also able to proceed from the lane segment 448 to the lane segment 438 across the traffic intersection since the traffic light 472 will have a state of "green"..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric to incorporate the teachings of Ichikawa to provide determining a traffic indicator for the lane has a green indicator color and determining the obstacle is to proceed through the traffic indicator. Djuric is already concerned with predicting obstacle behavior based on traffic indicator information. One of ordinary skill in the art would then be motivated to incorporate the teachings of Ichikawa, which would allow for the determination of whether or not the obstacle will proceed through the traffic indicator. Ichikawa provides the further benefit of inferring that other vehicles are also able to proceed based on traffic light states ([0043]).

Regarding claim 17, Djuric and Kato teach the aforementioned limitations of claim 15. However, neither Djuric nor Kato outright teach determining a traffic indicator for the lane has a green indicator color and determining the obstacle is to proceed through the traffic indicator. Ichikawa teaches a detailed map format for autonomous driving, comprising:
predicting a behavior of the obstacle based on the traffic signal information for the lane comprises: determining a traffic indicator for the lane has a green indicator color and determining the obstacle is to proceed through the traffic indicator, or determining the traffic indicator for the lane has a red indicator color and determining the obstacle is to stop before the traffic indicator.
Ichikawa teaches ([0043]): "In addition to including transition rules associated with the lane links… and based on the state of traffic lights… the map format of FIG. 5 can include interlock rules inferred from the transition rules. For example, given the transition rule "go" associated with the lane link 480 that indicates that the autonomous vehicle 200 can proceed from the lane segment 434 to the lane segment 444 across the traffic intersection if the traffic light 474 has a state of "green", an interlock rule "go" can be inferred for the lane link 486 that other vehicles are also able to proceed from the lane segment 448 to the lane segment 438 across the traffic intersection since the traffic light 472 will have a state of "green"..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric to incorporate the teachings of Ichikawa to provide determining a traffic indicator for the lane has a green indicator color and determining the obstacle is to proceed through the traffic indicator. Djuric is already concerned with predicting obstacle behavior based on traffic indicator information. One of ordinary skill in the art would then be motivated to incorporate the teachings of Ichikawa, which would allow for the determination of whether or not the obstacle will proceed through the traffic indicator. Ichikawa provides the further benefit of inferring that other vehicles are also able to proceed based on traffic light states ([0043]).

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djuric and Kato in view of Tosaka (US 2016/0039420 A1).

Regarding claim 4, Djuric and Kato teach the aforementioned limitations of claim 1. Djuric further teaches:
the traffic signal information comprises… a location,
Djuric teaches ([0048]): “The map data 120 can provide information regarding: … traffic control data (e.g., the location and instructions of signage, traffic lights, or other traffic control devices)…” The Examiner notes that the combined data set can include map data, as acknowledge in paragraph [0064].
a current light indicator color,
Djuric teaches ([0028]): "For example, the combined data set can be encoded with features such as... traffic light states (e.g., green, yellow, red, etc.)..."
However, neither Djuric nor Kato outright teach traffic signal information including a traffic indicator identifier and a timing of current/next light indicator colors. Tosaka teaches an information processing apparatus mounted on a vehicle including identifying traffic lights, comprising:
the traffic signal information comprises a traffic indicator identifier,
Tosaka teaches ([0008]): "The information processing apparatus includes: a first acquiring unit that acquires, from each of one or more traffic lights, traffic light information including identifying information for identifying a corresponding traffic light…"
a timing of current light indicator color,
Tosaka teaches ([0008]): "The information processing apparatus includes: a first acquiring unit that acquires, from each of one or more traffic lights, traffic light information including… start time and end time of lighting in a color of a traffic signal indicating stop of the vehicle..."
and a timing to a next light indicator color.
Tosaka teaches ([0008]): "The information processing apparatus includes: a first acquiring unit that acquires, from each of one or more traffic lights, traffic light information including… start time and end time of lighting in a color of a traffic signal indicating stop of the vehicle..." The Examiner notes that one of ordinary skill in the art would recognize that the end timing of lighting in a color of a traffic signal corresponds to the timing of a next color (e.g., transitioning from yellow to red).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric to incorporate the teachings of Tosaka to provide traffic signal information including a traffic indicator identifier and a timing of current/next light indicator colors. Djuric already supplies traffic light information; it would be obvious to one of ordinary skill in the art to combine the teachings of Djuric and Tosaka, as doing so would predictably result in traffic signal information comprising the aspects taught by Tosaka in addition to those already taught by Djuric. Doing so beneficially serves to augment the traffic signal information, providing the vehicle with a greater understanding of the traffic signal's current and future states.

Regarding claim 11, Djuric and Kato teach the aforementioned limitations of claim 8. Djuric further teaches:
the traffic signal information comprises… a location,
Djuric teaches ([0048]): “The map data 120 can provide information regarding: … traffic control data (e.g., the location and instructions of signage, traffic lights, or other traffic control devices)…” The Examiner notes that the combined data set can include map data, as acknowledge in paragraph [0064].
a current light indicator color,
Djuric teaches ([0028]): "For example, the combined data set can be encoded with features such as... traffic light states (e.g., green, yellow, red, etc.)..."
However, neither Djuric nor Kato outright teach traffic signal information including a traffic indicator identifier and a timing of current/next light indicator colors. Tosaka teaches an information processing apparatus mounted on a vehicle including identifying traffic lights, comprising:
the traffic signal information comprises a traffic indicator identifier,
Tosaka teaches ([0008]): "The information processing apparatus includes: a first acquiring unit that acquires, from each of one or more traffic lights, traffic light information including identifying information for identifying a corresponding traffic light…"
a timing of current light indicator color,
Tosaka teaches ([0008]): "The information processing apparatus includes: a first acquiring unit that acquires, from each of one or more traffic lights, traffic light information including… start time and end time of lighting in a color of a traffic signal indicating stop of the vehicle..."
and a timing to a next light indicator color.
Tosaka teaches ([0008]): "The information processing apparatus includes: a first acquiring unit that acquires, from each of one or more traffic lights, traffic light information including… start time and end time of lighting in a color of a traffic signal indicating stop of the vehicle..." The Examiner notes that one of ordinary skill in the art would recognize that the end timing of lighting in a color of a traffic signal corresponds to the timing of a next color (e.g., transitioning from yellow to red).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric to incorporate the teachings of Tosaka to provide traffic signal information including a traffic indicator identifier and a timing of current/next light indicator colors. Djuric already supplies traffic light information; it would be obvious to one of ordinary skill in the art to combine the teachings of Djuric and Tosaka, as doing so would predictably result in traffic signal information comprising the aspects taught by Tosaka in addition to those already taught by Djuric. Doing so beneficially serves to augment the traffic signal information, providing the vehicle with a greater understanding of the traffic signal's current and future states.

Regarding claim 18, Djuric and Kato teach the aforementioned limitations of claim 15. Djuric further teaches:
the traffic signal information comprises… a location,
Djuric teaches ([0048]): “The map data 120 can provide information regarding: … traffic control data (e.g., the location and instructions of signage, traffic lights, or other traffic control devices)…” The Examiner notes that the combined data set can include map data, as acknowledge in paragraph [0064].
a current light indicator color,
Djuric teaches ([0028]): "For example, the combined data set can be encoded with features such as... traffic light states (e.g., green, yellow, red, etc.)..."
However, neither Djuric nor Kato outright teach traffic signal information including a traffic indicator identifier and a timing of current/next light indicator colors. Tosaka teaches an information processing apparatus mounted on a vehicle including identifying traffic lights, comprising:
the traffic signal information comprises a traffic indicator identifier,
Tosaka teaches ([0008]): "The information processing apparatus includes: a first acquiring unit that acquires, from each of one or more traffic lights, traffic light information including identifying information for identifying a corresponding traffic light…"
a timing of current light indicator color,
Tosaka teaches ([0008]): "The information processing apparatus includes: a first acquiring unit that acquires, from each of one or more traffic lights, traffic light information including… start time and end time of lighting in a color of a traffic signal indicating stop of the vehicle..."
and a timing to a next light indicator color.
Tosaka teaches ([0008]): "The information processing apparatus includes: a first acquiring unit that acquires, from each of one or more traffic lights, traffic light information including… start time and end time of lighting in a color of a traffic signal indicating stop of the vehicle..." The Examiner notes that one of ordinary skill in the art would recognize that the end timing of lighting in a color of a traffic signal corresponds to the timing of a next color (e.g., transitioning from yellow to red).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric to incorporate the teachings of Tosaka to provide traffic signal information including a traffic indicator identifier and a timing of current/next light indicator colors. Djuric already supplies traffic light information; it would be obvious to one of ordinary skill in the art to combine the teachings of Djuric and Tosaka, as doing so would predictably result in traffic signal information comprising the aspects taught by Tosaka in addition to those already taught by Djuric. Doing so beneficially serves to augment the traffic signal information, providing the vehicle with a greater understanding of the traffic signal's current and future states.

Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djuric and Kato in view of Strauß et al. (US 2019/0392715 A1), hereinafter Strauß.

Regarding claim 5, Djuric and Kato teach the aforementioned limitations of claim 1. Djuric further teaches:
determining a traffic flow for the lane based on the received traffic signal information for the lane;
Djuric teaches ([0023]): “The map data can provide information regarding: … the location and directions of traffic lanes (e.g., the boundaries, location, direction, etc. of a parking lane, a bicycle lane, or other lanes within a particular travel way)…” The Examiner notes that the combined data set can include map data, as acknowledge in paragraph [0064].
However, neither Djuric nor Kato outright teach identifying a lane that the ADV is situated on based on map information. Strauß teaches a method for the automatic transverse guidance of a following vehicle in a vehicle platoon, comprising:
identifying a lane that the ADV is situated on based on map information;
Strauß teaches ([0047]): "The navigation system 18 has a memory containing map information about surroundings of the motor vehicle 10. The map information contain a digital map of the surroundings and lane information in relation to a number, a course, a direction and a width of traffic lanes of the roads of the digital map. By incorporating the positions, determined using the position determination system 16, of the motor vehicle 10, it is possible to determine a position of the motor vehicle 10 on the digital map. It is possible in particular to determine a lane position of the motor vehicle 10 on a road of the digital map."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric and Kato to incorporate the teachings of Strauß to provide identifying a lane that the ADV is situated on based on the map information. Djuric and Strauß are both concerned with controlling autonomous vehicles; as such, incorporating the teachings of Strauß beneficially providing a method of lane determination that does not rely on visual sensors (such as those discussed by Strauß in paragraph [0044]). Such an arrangement would allow the identification of the ADV's lane even in situations with poor visibility or lighting conditions.
However, neither Djuric nor Strauß outright teach planning the trajectory based on the traffic flow for the lane and the predicted behaviors of the one or more obstacles. Kato further teaches:
and planning the trajectory based on the traffic flow for the lane and the predicted behaviors of the one or more obstacles.
Kato teaches (Col. 17 lines 24-44): "When traveling can be performed safely (step S9: YES), the determination unit 312 determines whether or not a number of vehicles that wait for a right and left turns in the right and left turn exclusive lanes is a prescribed value or less when performing lane change to the right or left turn exclusive lane, in order to travel in the traveling direction which is determined by the signal-state-derived right and left turn determination processing. The determination unit 312 acquires the number of vehicles that wait for a right and left turns in the right and left exclusive lanes based on the inputs from the camera 44... When the number of vehicles waiting for a right and left turns is not the prescribed value or less (step S12: NO), the determination unit 312 determines not to perform change of the route from the basic route R to the candidate route K... because a right or left turn cannot be performed smoothly..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric, Kato, and Strauß to further incorporate the teachings of Kato to provide planning the trajectory based on the traffic flow for the lane and the predicted behaviors of the one or more obstacles. Further incorporating the teachings of Kato would be highly advantageous, as doing so allows for a determination of whether or not it is possible for the host vehicle to make a left or right turn based on traffic flow and the predicted behavior of one or more obstacles. In making this determination, it becomes possible to modify the route of the vehicle to accommodate the result of said determination, as recognized by Kato (Col. 17 lines 24-44), enabling continuity in operation of the vehicle in such scenarios.

Regarding claim 12, Djuric and Kato teach the aforementioned limitations of claim 8. Djuric further teaches:
determining a traffic flow for the lane based on the received traffic signal information for the lane;
Djuric teaches ([0023]): “The map data can provide information regarding: … the location and directions of traffic lanes (e.g., the boundaries, location, direction, etc. of a parking lane, a bicycle lane, or other lanes within a particular travel way)…” The Examiner notes that the combined data set can include map data, as acknowledge in paragraph [0064].
However, neither Djuric nor Kato outright teach identifying a lane that the ADV is situated on based on map information. Strauß teaches a method for the automatic transverse guidance of a following vehicle in a vehicle platoon, comprising:
the operations further comprise: identifying a lane that the ADV is situated on based on map information;
Strauß teaches ([0047]): "The navigation system 18 has a memory containing map information about surroundings of the motor vehicle 10. The map information contain a digital map of the surroundings and lane information in relation to a number, a course, a direction and a width of traffic lanes of the roads of the digital map. By incorporating the positions, determined using the position determination system 16, of the motor vehicle 10, it is possible to determine a position of the motor vehicle 10 on the digital map. It is possible in particular to determine a lane position of the motor vehicle 10 on a road of the digital map."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric and Kato to incorporate the teachings of Strauß to provide identifying a lane that the ADV is situated on based on the map information. Djuric and Strauß are both concerned with controlling autonomous vehicles; as such, incorporating the teachings of Strauß beneficially providing a method of lane determination that does not rely on visual sensors (such as those discussed by Strauß in paragraph [0044]). Such an arrangement would allow the identification of the ADV's lane even in situations with poor visibility or lighting conditions.
However, neither Djuric nor Strauß outright teach planning the trajectory based on the traffic flow for the lane and the predicted behaviors of the one or more obstacles. Kato further teaches:
and planning the trajectory based on the traffic flow for the lane and the predicted behaviors of the one or more obstacles.
Kato teaches (Col. 17 lines 24-44): "When traveling can be performed safely (step S9: YES), the determination unit 312 determines whether or not a number of vehicles that wait for a right and left turns in the right and left turn exclusive lanes is a prescribed value or less when performing lane change to the right or left turn exclusive lane, in order to travel in the traveling direction which is determined by the signal-state-derived right and left turn determination processing. The determination unit 312 acquires the number of vehicles that wait for a right and left turns in the right and left exclusive lanes based on the inputs from the camera 44... When the number of vehicles waiting for a right and left turns is not the prescribed value or less (step S12: NO), the determination unit 312 determines not to perform change of the route from the basic route R to the candidate route K... because a right or left turn cannot be performed smoothly..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric, Kato, and Strauß to further incorporate the teachings of Kato to provide planning the trajectory based on the traffic flow for the lane and the predicted behaviors of the one or more obstacles. Further incorporating the teachings of Kato would be highly advantageous, as doing so allows for a determination of whether or not it is possible for the host vehicle to make a left or right turn based on traffic flow and the predicted behavior of one or more obstacles. In making this determination, it becomes possible to modify the route of the vehicle to accommodate the result of said determination, as recognized by Kato (Col. 17 lines 24-44), enabling continuity in operation of the vehicle in such scenarios.

Regarding claim 19, Djuric and Kato teach the aforementioned limitations of claim 15. Djuric further teaches:
determining a traffic flow for the lane based on the received traffic signal information for the lane;
Djuric teaches ([0023]): “The map data can provide information regarding: … the location and directions of traffic lanes (e.g., the boundaries, location, direction, etc. of a parking lane, a bicycle lane, or other lanes within a particular travel way)…” The Examiner notes that the combined data set can include map data, as acknowledge in paragraph [0064].
However, neither Djuric nor Kato outright teach identifying a lane that the ADV is situated on based on map information. Strauß teaches a method for the automatic transverse guidance of a following vehicle in a vehicle platoon, comprising:
the operations further comprise: identifying a lane that the ADV is situated on based on map information;
Strauß teaches ([0047]): "The navigation system 18 has a memory containing map information about surroundings of the motor vehicle 10. The map information contain a digital map of the surroundings and lane information in relation to a number, a course, a direction and a width of traffic lanes of the roads of the digital map. By incorporating the positions, determined using the position determination system 16, of the motor vehicle 10, it is possible to determine a position of the motor vehicle 10 on the digital map. It is possible in particular to determine a lane position of the motor vehicle 10 on a road of the digital map."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric and Kato to incorporate the teachings of Strauß to provide identifying a lane that the ADV is situated on based on the map information. Djuric and Strauß are both concerned with controlling autonomous vehicles; as such, incorporating the teachings of Strauß beneficially providing a method of lane determination that does not rely on visual sensors (such as those discussed by Strauß in paragraph [0044]). Such an arrangement would allow the identification of the ADV's lane even in situations with poor visibility or lighting conditions.
However, neither Djuric nor Strauß outright teach planning the trajectory based on the traffic flow for the lane and the predicted behaviors of the one or more obstacles. Kato further teaches:
and planning the trajectory based on the traffic flow for the lane and the predicted behaviors of the one or more obstacles.
Kato teaches (Col. 17 lines 24-44): "When traveling can be performed safely (step S9: YES), the determination unit 312 determines whether or not a number of vehicles that wait for a right and left turns in the right and left turn exclusive lanes is a prescribed value or less when performing lane change to the right or left turn exclusive lane, in order to travel in the traveling direction which is determined by the signal-state-derived right and left turn determination processing. The determination unit 312 acquires the number of vehicles that wait for a right and left turns in the right and left exclusive lanes based on the inputs from the camera 44... When the number of vehicles waiting for a right and left turns is not the prescribed value or less (step S12: NO), the determination unit 312 determines not to perform change of the route from the basic route R to the candidate route K... because a right or left turn cannot be performed smoothly..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric, Kato, and Strauß to further incorporate the teachings of Kato to provide planning the trajectory based on the traffic flow for the lane and the predicted behaviors of the one or more obstacles. Further incorporating the teachings of Kato would be highly advantageous, as doing so allows for a determination of whether or not it is possible for the host vehicle to make a left or right turn based on traffic flow and the predicted behavior of one or more obstacles. In making this determination, it becomes possible to modify the route of the vehicle to accommodate the result of said determination, as recognized by Kato (Col. 17 lines 24-44), enabling continuity in operation of the vehicle in such scenarios.

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djuric and Kato in view of Jeon et al. (US 2019/0369643 A1), hereinafter Jeon.

Regarding claim 6, Djuric and Kato teach the aforementioned limitations of claim 1. However, neither Djuric nor Kato outright teach receiving the traffic signal information via vehicle-to-anything (V2X) communication. Jeon teaches an autonomous driving system, comprising:
the traffic signal information is received by the ADV via vehicle-to-anything (V2X) communication.
Jeon teaches ([0041]): "In one embodiment, the V2X communication system may receive the information on the traffic signal in front of the host vehicle from a infrastructure server covering the area including the position of the host vehicle, and may transit the received information on the traffic signal to the controller of the preceding vehicle start notification system."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric to incorporate the teachings of Jeon to provide receiving the traffic signal information via vehicle-to-anything (V2X) communication. Djuric already teaches a communication system which is capable of communicating with other remote devices ([0041]), but does not refer to such as V2X communication. It would then be obvious to incorporate the teachings of Jeon, as doing so serves to expand upon the already-existing range of communication options. Doing so is advantageous, as it allows for information to be exchanged over a larger amount of sources/participants.

Regarding claim 13, Djuric and Kato teach the aforementioned limitations of claim 8. However, neither Djuric nor Kato outright teach receiving the traffic signal information via vehicle-to-anything (V2X) communication. Jeon teaches an autonomous driving system, comprising:
the traffic signal information is received by the ADV via vehicle-to-anything (V2X) communication.
Jeon teaches ([0041]): "In one embodiment, the V2X communication system may receive the information on the traffic signal in front of the host vehicle from a infrastructure server covering the area including the position of the host vehicle, and may transit the received information on the traffic signal to the controller of the preceding vehicle start notification system."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric to incorporate the teachings of Jeon to provide receiving the traffic signal information via vehicle-to-anything (V2X) communication. Djuric already teaches a communication system which is capable of communicating with other remote devices ([0041]), but does not refer to such as V2X communication. It would then be obvious to incorporate the teachings of Jeon, as doing so serves to expand upon the already-existing range of communication options. Doing so is advantageous, as it allows for information to be exchanged over a larger amount of sources/participants.

Regarding claim 20, Djuric and Kato teach the aforementioned limitations of claim 15. However, neither Djuric nor Kato outright teach receiving the traffic signal information via vehicle-to-anything (V2X) communication. Jeon teaches an autonomous driving system, comprising:
the traffic signal information is received by the ADV via vehicle-to-anything (V2X) communication.
Jeon teaches ([0041]): "In one embodiment, the V2X communication system may receive the information on the traffic signal in front of the host vehicle from a infrastructure server covering the area including the position of the host vehicle, and may transit the received information on the traffic signal to the controller of the preceding vehicle start notification system."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Djuric to incorporate the teachings of Jeon to provide receiving the traffic signal information via vehicle-to-anything (V2X) communication. Djuric already teaches a communication system which is capable of communicating with other remote devices ([0041]), but does not refer to such as V2X communication. It would then be obvious to incorporate the teachings of Jeon, as doing so serves to expand upon the already-existing range of communication options. Doing so is advantageous, as it allows for information to be exchanged over a larger amount of sources/participants.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ben Shalom (US 2016/0318490 A1) teaches systems and methods for causing a vehicle response based on traffic light detection, including causing a response from the vehicle based on the status of a traffic light. Fasola et al. (US 2018/0112997 A1) teaches traffic light state assessment for controlling a vehicle, including the identification of lanes associated with traffic light data labels. Ji et al. (US 2019/0259282 A1) teaches vehicle control including the monitoring of traffic light state information from road infrastructure and the determination of a probability of collision with another vehicle using said traffic light state information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662      

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662